

117 S2772 IS: Conviction Integrity Act of 2021
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2772IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Ms. Klobuchar (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide Federal support to entities performing reviews of wrongful convictions.1.Short titleThis Act may be cited as the Conviction Integrity Act of 2021.2.Grant programs to ensure case review, representation, and provide post-conviction relief(a)PurposeThe Attorney General shall administer grant programs within the Bureau of Justice Assistance, to encourage the review of possible cases of wrongful conviction and facilitate post-conviction relief by establishing or expanding State and local conviction integrity units and by providing high-quality representation for defendants litigating post-conviction claims of innocence. (b)Conviction integrity unit grants(1)Eligible entity definedIn this subsection, the term eligible entity means a prosecutor’s office or a State attorney general’s office that may work in partnership with a nonprofit organization, law school innocence clinic, or public defender’s office dedicated to receiving petitions for or reviewing wrongful convictions and wrongful sentences.(2)AuthorizationThe Attorney General, acting through the Director of the Bureau of Justice Assistance, shall make grants to eligible entities for the purpose of creating State and local conviction integrity units or entities.(3)Application requirementsEach application for a grant under this subsection shall—(A)demonstrate a plan by the applicant to create, maintain, or expand a State or local conviction integrity unit with the intention to conduct substantive, evidence-based conviction review;(B)develop a tool to survey or conduct focus groups with community members, non-profit organizations, or public defender offices dedicated to receiving petitions for or reviewing wrongful convictions, and existing local Conviction Integrity Units in order to identify—(i)the needs of individuals or their counsel seeking review of their convictions or sentences; and(ii)the needs of existing local conviction integrity units and non-profit organizations or public defender’s offices dedicated to receiving petitions for or reviewing wrongful convictions;(C)use the information gathered under subparagraph (B) and conviction integrity unit best practices to advise procedural conduct in conviction review;(D)develop procedures to ensure that conviction integrity unit is able to operate independently in rules and practice from the other units within the district attorney’s offices or any prosecutors previously involved with the case; (E)in the case of a prosecutor's office that cannot meet the requirement in subparagraph (D) because of the size of the office, provide a written policy detailing reasonable steps that shall be taken to preserve independence and ethical integrity during the investigation; (F)allow for meaningful participation in the review process by petitioner’s counsel; and(G)develop victim notification procedures for final exonerations as appropriate. (4)PreferenceIn awarding grants under this subsection, the Attorney General shall give preference to applicants who demonstrate a partnership with a nonprofit organization, law school innocence clinic, or public defender’s office dedicated to receiving petitions for or review wrongful convictions and wrongful sentences. (5)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2027 to carry out this subsection, of which not more than 5 percent of the grant funding shall be used for training and technical assistance for grantees.(c)Wrongful conviction review grants(1)Eligible entity definedIn this subsection, the term eligible entity means a non-profit organization, institution of higher education, or State or local public defender office that has in-house post-conviction representation programs that show demonstrable experience or competence in litigating post-conviction claims of innocence.(2)AuthorizationThe Attorney General shall establish a wrongful conviction review grant program and award grants to eligible entities for the purpose of providing high-quality post-conviction representation for defendants in post-conviction claims of innocence.(3)Use of fundsA grant awarded under this subsection shall be used to support an eligible entity in providing—(A)post-conviction legal representation of innocence claims; (B)case review, evaluation, and management;(C)experts;(D)potentially exonerative forensic testing; and (E)investigation services related to supporting these post-conviction innocence claims.(4)Authorization of appropriationsThere are authorized to be appropriated $30,000,000 for each of fiscal years 2022 through 2027 to carry out this subsection.